DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 09/23/2022 is acknowledged.
Claims 7-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 does not include a preamble sentence or transition phrase. It is therefore unclear if the claim is intended to be in independent form or in dependent form under the requirements of MPEP 608.01(i). Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 does not include a preamble sentence or transition phrase. It is therefore unclear if the claim is intended to be in independent form or in dependent form under the requirements of MPEP 608.01(i). It is therefore not clear how the structure shown in claim 6 relates to any of the previous claims such that the metes and bounds of the claims cannot be determined. The claim is therefore indefinite under the requirements of 35 U.S.C. §112(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,981,941 (hereafter ‘941) in view of Besnard et al. (WO 03/046536)
Regarding claims 1 and 5, ‘941 claims a sensor compound comprising a mercaptoimidazolyl multidentate ligand and containing a metal atom selected from Cu, Ag and Au. (claims 1-2).
‘941 does not claim a sensor having a conductive region between two electrodes, the conductive region comprising metallic nanowires and nanosized particles of metal dichalcogenide.
Besnard et al. teaches a chemical sensor formed on a substrate comprising a pair of electrodes (element 2, Fig. 2(a)-(b)) with metallic nanowires in a conducting path between the electrodes (element 4, Fig. 2(a)-(b), “one dimensional particles” having metal compounds, page 6, lines 9-29 and page 8, lines 26-27). The one-dimensional particles in Besnard can be used as a mixture of different particles (i.e. nanosized particles as claimed) including semiconducting compounds (page 10, lines 1-5) which may be dichalcogenides (page 6, lines 9-25). Besnard et al. further teaches inclusion of a dopant material for influencing the sensitivity including metal ligand complexes. (page 13, lines 24-29). Besnard et al. discloses that the sensor has high selectivity and high stability with a low power consumption. (col. 6, lines 5-7, 20-21)
It would have been obvious to one of ordinary skill in the art to use the mercaptoimidizaolyl complex in a sensor structure as disclosed in Besnard et al.
One of ordinary skill in the art would have found it obvious to use a sensor structure as disclosed in Besnard et al. in view of the advantageous properties including selectivity, stability and efficiency disclosed in the reference.

Regarding claim 2, the semiconductor materials for the one-dimensional particles, which meet the limitations of “nanosized particles” as claimed, include MoS2 and WoS-2.(page 7, lines 9-14).
Regarding claims 3, 4 and 6, ‘941 claims a compound having the same structure as claimed. (claim 8). The structure includes pyrozolyl or indolyl groups. (claim 6).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reglinski et al. (Caplus an 1999:418573, 1999) (Cited in the IDS filed on 09/11/2020).
Reglinski et al. teaches sodium hydrotris(methyimazolyl borate) which has the same structure as in claim 6 where R1 is methyl and R2 is hydrogen. (pages 1-2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M-F: 8 am to 4 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/19/2022